Citation Nr: 0517864	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that awarded service connection for PTSD, 
effective July 2, 2001.  The RO assigned a schedular rating 
of 10 percent for the PTSD.  In a statement received in 
January 2002, the veteran requested that the rating for his 
PTSD be re-evaluated and upgraded to at least 30 percent.  A 
rating decision issued by the RO in August 2003 increased the 
disability rating for the veteran's PTSD from 10 to 30 
percent, effective July 2, 2001, and awarded service 
connection for hearing loss and tinnitus.  The veteran 
continues to seek a higher rating for his PTSD.  He did not, 
however, appeal the ratings assigned to his hearing loss or 
tinnitus and these issues are therefore not before the Board.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Since July 2, 2001, the effective date of service 
connection, the veteran's PTSD has been manifested by no more 
than some occupational and social impairment with occasional 
decrease in work efficiency with intermittent inability to 
perform occupational tasks with depression, anxiety, and 
sleep impairment, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case 
the veteran timely appealed the rating initially assigned for 
this disability on the original grant of service connection.  
The Board must therefore consider entitlement to "staged 
ratings" for different degrees of disability in the relevant 
time periods, that is, since the original grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2004).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).
The October 2001 VA examination and private outpatient 
records from recent years show various PTSD symptoms, such as 
hypervigilance, flashbacks and sleep disturbance.  The VA 
examiner related the veteran's belief that his difficulty 
staying asleep was affected by alcohol-related problems and 
the irregular hours that he once worked as a police officer, 
and concurred that this was likely the cause of his sleep 
disturbance.  At his VA examination, the veteran had intact 
memory and normal speech.  There was no evidence of 
impairment of thought process or of delusions or 
hallucinations.  There were no suicidal or homicidal 
ideations and he indicated he was able to take care of his 
activities of daily living adequately.  The veteran reported 
no problems controlling his temper or in concentrating on 
things he needed to do, but he did report a restricted range 
of affect in that he did not want to get close to anyone 
after returning from Vietnam and that he preferred to avoid 
crowds and tended not to socialize.  He reported no true 
panic attacks and his mood was neither depressed nor anxious.  
In concluding his examination report, the examiner noted that 
the veteran appeared to get along fairly well after returning 
from Vietnam in that he was able to go to school, hold a 
regular job at times, and have significant relationships that 
were meaningful for most of his adult life.  His primary 
problem appeared to be alcohol dependency and abuse, now in 
full remission, which had markedly affected his personality.  
The examiner believed that the fact that the veteran had not 
been drinking for the past three years tended to support his 
ability and motivation to do better for himself and to manage 
his affairs.

The October 2001 VA examination indicated that the veteran's 
GAF score was 65 at the time of examination, and was as high 
as 70 in the past year.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995).

Under DSM-IV, GAF scores of 65 and 70 indicate some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally indicate that the individual is functioning 
well and having some meaningful interpersonal relationships.  
Here the veteran does have several close personal 
relationships and there is no indication that he has any 
occupational impairment.  His symptoms thus fall clearly 
within the category of mild impairments.

With regard to the veteran's occupational status, it appears 
that he retired from the State police force in 1997, after 24 
years of service.  The Board notes that there is no evidence 
in this case of any occupational impairment.  Indeed, In an 
October 2001 VA examination report, the examiner noted that 
the veteran should be encouraged towards Chapter 31 and the 
completion of his college education and seeking gainful 
employment.  Socially, the veteran is divorced, but has been 
involved in a long-term, live-in relationship.  He has 
several close friends but spends most of his time with his 
girlfriend.


The veteran had a distinguished military career, and the 
Board appreciates that he does have some genuine psychiatric 
impairment related to his combat stressors.  Yet the Board 
cannot conclude based on the psychiatric symptomatology that 
his PTSD alone is productive of occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent schedular 
rating.  The veteran has not been shown to have such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships, which 
are indicative of such a rating.  No medical evidence, even 
the veteran's own statements regarding his condition, would 
support such a finding.  The medical evidence cited above 
only provides negative evidence against the claim for a 
rating higher than 30 percent.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 30 percent disabling since July 2, 2001, when service 
connection became effective.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered if VA has satisfied all duties 
to notify and assist the claimant.  38 U.S.C.A. §§ 5103 & 
5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in January 2002.  
But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the appellant correspondence in July 
2001 and December 2002; and a statement of the case in 
January 2004.  There was no harm to the appellant, as VA made 
all efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
and content of the notices to the appellant was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claim.  See Mayfield v. 
Nicholson, __ Vet. App. __, No. 02-1077 (U.S. Vet. App. Apr. 
14, 2005).  Thus, VA has satisfied its "duty to notify" the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

An increased rating for PTSD is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


